Name: Commission Regulation (EEC) No 2855/91 of 27 September 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 272/72 Official Journal of the European Communities 28 . 9. 91 COMMISSION REGULATION (EEC) No 2855/91 of 27 September 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 773/91 (3), as last amended by Regulation (EEC) No 2549/91 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 773/91 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 October 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 163, 26 . 6. 1991 , p. 41 . (3) OJ No L 81 , 28. 3 . 1991 , p. 68 . (4) OJ No L 239, 28 . 8 . 1991 , p. 11 . 28 . 9 . 91 Official Journal of the European Communities No L 272/73 ANNEX to the Commission Regulation of 27 September 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 40 from 7 to 13 October 1991 Week No 41 from 14 to 20 October 1991 Week No 42 from 21 to 27 October 1991 Week No 43 from 28 October to 3 November 1991 0104 10 90 (') 63,572 63,713 63,939 64,869 0104 20 90 (') 63,572 63,713 63,939 64,869 0204 10 00 (2) 135,260 135,560 136,040 138,020 0204 21 00 (2) 135,260 135,560 136,040 138,020 0204 22 10 (2) 94,682 94,892 95,228 96,614 0204 22 30 (2) 148,786 149,116 149,644 151,822 0204 22 50 (2) 175,838 176,228 176,852 179,426 0204 22 90 (2) 175,838 176,228 176,852 179,426 0204 23 00 (2) 246,173 246,719 247,593 251,196 0204 50 1 1 (2) 135,260 135,560 136,040 138,020 0204 50 13 (2) 94,682 94,892 95,228 96,614 0204 50 15 (2) 148,786 149,116 149,644 151,822 0204 50 19 (2) 175,838 176,228 176,852 179,426 0204 50 31 (2) 175,838 176,228 176,852 179,426 0204 50 39 (2) 246,173 246,719 247,593 251,196 0210 90 11 (3) 175,838 176,228 176,852 179,426 0210 90 19 (3) 246,173 246,719 247,593 251,196 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90, (EEC) No 1580/90 and (EEC) No 2085/90 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82.